Exhibit ROSS MILLER Secretary of State 204 North Carson Street, State 1 Carson City, Nevada 89701-4069 (775) 684-5708 Website: www.nvsos.gov Certificate to Accompany Restated Articles or Amended and Restated Articles (PURSUANT TO NRS) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20090813834-18 Filing Date and Time 11/24/200910:15 AM Entity Number E0333542008-8 USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY This Form is to Accompany Restated Articles or Amended Restated Articles of Incorporation (Pursuant to NRS 78.403, 82.371, 86.221, 87A, 85.355 or 88A.250) (This form is also to be used to accompany Restated Articles or Amended and Restated Articles for Limited-Liability Companies, Certificates of Limited Partnership, Limited-Liability Limited Partnerships and Business Trusts) 1. Name of Nevada array as fast recorded in this office: PR COMPLETE 'HOLDINGS, INC, 2.The articles are: (mark only one box)o Restatedx Amended and Restated Please entitle your attached articles "Restated" or "Amended and Restated," accordingly. 3.Indicate what changes have been made by checking the appropriate bac* o No amendments; articles are restated only and are signed by an officer of the coryoratton who has been authorized to execute the certificate by resolution of the board of directors adopted on: The certificate earner* sets forth. the text of the articles or certificate as amended to the date of the cerffileate. x The entity name has been amended. x The registered agent has been changed. (attach Certificate of Acceptance from new registered agent) x The purpose of the entity has been amended. x The authorized shares have been amended. o The directors, managers or general partners have been amended, o IRS tax language has been added. x Articles have been added. o Articles have been deleted. x Other. The articles or certificate have been amended asfollows;(provide article numbers, If available) Please see the marled Amended and Restated Articles of Incorporation of PR COMPLETE HOLDINGS, INC. * This form is to accompany Restated Midas or Amended and Restated Adidas which contain newly altered or amended ardcles. The Restated Midas must contain all of The requirements as set forth In the sletutee for amending or altering the articles for certificates. IMPORTANT: Failure to include any of the above information and submit with the proper fees may cause tills filing to be rejected_ This form must be accompanied by appropriate fees. Nevada Secretary of State Restated Articles Revised: 3-30-09 AMENDED AND RESTATED ARTICLES OF INCORPORATION OF PR COMPLETE HOLDINGS, INC., A Nevada corporation ARTICLE I NAME The name of the corporation is YesDTC, Inc. (the "Corporation"). ARTICLE II RESIDENT AGENT AND.REGISTERED OFFICE The name and address of the Corporation's resident agent for service of process is National Corporate Research, Ltd., 202 South Minnesota Street, Carson City, NV 89703 (County of Carson City). ARTICLE III CAPITAL
